Citation Nr: 0724989	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-40 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's income is excessive for the receipt of 
Department of Veterans Affairs (VA) improved pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1986 to January 
1996, and from November 2001 to July 2002. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of April 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in May 2007.  


FINDINGS OF FACT

1.  The veteran reported receipt of income in 2004 in the 
amount of $17,145.  

2.  The veteran reported receipt of income in 2005 in the 
amount of $20,000.

3.  The appellant has not presented evidence of unreimbursed 
medical expenses, but has testified as to having had only 
$1000 of such expenses.

4.  The appellant's income, less allowable expenses, exceeded 
the maximum annual rate of improved pension for a veteran 
with no dependents.

5.  The appellant has not presented any evidence 
demonstrating that his income in 2006 or 2007 was less than 
the income in 2004 and 2005.


CONCLUSION OF LAW

The income criteria for improved pension benefits have not 
been met.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  The amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA given the recipient's 
circumstances.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.  In 2004, the maximum annual rate of 
improved pension for a single veteran with no dependents was 
$9,894.  The rated increased to $10,162 effective December 1, 
2004.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Pension is 
not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation. See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

In determining the veteran's annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded. See 38 U.S.C.A. § 
501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is a change 
in the maximum annual pension rate, or in the veteran's 
family income, the monthly rate of pension payable shall be 
adjusted effective the date of change. See 38 U.S.C.A. § 501; 
38 C.F.R. § 3.273.

The veteran's annual countable income as shown on his 2004 
income tax return which he submitted as $17,145.  He 
testified in the hearing held in May 2007 that his income in 
2005 was $20,000.  He has only reported about $1000 of 
unreimbursed medical expenses, so this still leaves income 
which far exceeds the maximum annual rate of improved pension 
for a veteran with no dependents.  Hence, pursuant to the 
governing legal authority, he cannot meet the basic income 
eligibility requirement to establish entitlement to 
nonservice-connected pension benefits.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

In this case, the veteran has been provided a compensation 
and pension claim form which solicited all information needed 
to decide his claim for pension.  He was also provided an 
Eligibility Verification Report form and a Medical Expense 
report form in March 2005.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  Moreover, the claim for nonservice-
connected pension benefits lacks legal merit under the facts 
alleged by the veteran; hence, the duties to notify and 
assist imposed by the Veterans Claims Assistance Act are not 
applicable in this appeal. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).


ORDER

The veteran's income is excessive for the receipt of VA 
improved pension benefits.  The appeal is denied



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


